Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160948                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160948
                                                                    COA: 344313
                                                                    Jackson CC: 16-005177-FC
  LADARRIUS SHAQUOR WOODS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE that part of the judgment of the Court of Appeals
  addressing the trial court’s assessment of court costs pursuant to MCL 769.1k(1)(b)(iii),
  and we REMAND this case to the Court of Appeals, which shall hold this case in abeyance
  pending its decision in People v Lewis (Court of Appeals Docket No. 350287). After Lewis
  is decided, the Court of Appeals shall reconsider this case in light of Lewis. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
           p1014
                                                                               Clerk